UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or15d-16 under the Securities Exchange Act of1934 For the month of November, 2015 Commission File Number001-35575 Cencosud S.A. (Translation of registrant’s name into English) Av. Kennedy 9001, Piso 6 Las Condes, Santiago Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-F x Form40 F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): o This report on Form 6-K is being furnished for the purpose of providing a copy of the registrant’s unaudited condensed consolidated interim financial statements as of and for the nine month period ended September 30, 2015 (the “Consolidated Financial Statements”). TheConsolidated Financial Statements are presented in Chilean pesos and prepared in accordance with International Financial Reporting Standards. The attachment contains forward-looking statements.The registrant desires to qualify for the “safe-harbor” provisions of the Private Securities Litigation ReformAct of1995, and consequently is hereby filing cautionary statements identifying important factors that could cause the registrant’s actual results to differ materially from those set forth in such forward-looking statements. The registrant’s forward-looking statements are based on the registrant’s current expectations, assumptions, estimates and projections about the registrant and its industry.These forward-looking statements can be identified by words or phrases such as “anticipate,” “believe,” “continue,” “estimate,” “expect,” “intend,” “is/are likely to,” “may,” “plan,” “should,” “would,” or other similar expressions. The forward-looking statements included in the attached involve various risks and uncertainties, including, among others:(i)changes in general economic, business or political or other conditions in Chile, Argentina, Brazil, Peru, Colombia or elsewhere in Latin America or global markets; (ii)changes in capital markets in general that may affect policies or attitudes towards investing in Chile, Argentina, Brazil, Peru, Colombia or securities issued by companies in such countries; (iii)the monetary and interest rate policies of the Central Banks of Chile, Argentina, Brazil, Peru and Colombia; (iv)high levels of inflation or deflation; (v)unanticipated increases in financing and other costs or our inability to obtain additional debt or equity financing on attractive terms; (vi)movements in interest and/or foreign exchange rates, and movements in equity prices or other rates or prices; (vii)changes in, or failure to comply with, applicable regulations or changes in taxes; (viii)loss of market share or changes in competition and pricing environments in the industries in which the Company operates; (ix)difficulties in successfully integrating recent and future acquisitions into the Company’s operations; (x)the Company’s inability to hedge certain risks economically; (xi)changes in consumer spending and saving habits; (xii)implementation of new technologies; (xiii)limitations on the Company’s ability to open new stores and operate them profitably; (xiv)difficulties in completing proposed store openings, expansions or remodeling; (xv)difficulties in acquiring and developing land in Chile, Argentina, Brazil, Peru or Colombia, and restrictions on opening new large stores in any such countries; and (xvi)the factors discussed under the heading “Risk Factors” as well as risks included in the Company’s other filings and submissions with the United States Securities and Exchange Commission. Although the registrant believes that its expectations expressed in these forward-looking statements are reasonable, its expectations may turn out to be incorrect.The registrant’s actual results could be materially different from its expectations.In light of the risks and uncertainties described above, the estimates and forward-looking statements discussed in the attached might not occur, and the registrant’s future results and its performance may differ materially from those expressed in these forward-looking statements due to, including, but not limited to, the factors mentioned above.Because of these uncertainties, you should not make any investment decision based on these estimates and forward-looking statements. The forward-looking statements made in the attached relate only to events or information as of the date on which the statements are made in the attached.The registrant undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statements are made or to reflect the occurrence of unanticipated events. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Cencosud S.A. By: /s/Sebastián Rivera Martínez Name: Sebastián Rivera Martínez Title: Legal Manager Date: November 30, 2015 Cencosud S.A. and subsidiaries, condensed consolidated interim statements of financial position As of Assets Note September 30, 2015 December 31, 2014 ThCh$ ThCh$ (unaudited) Current assets Cash and cash equivalents Other financial assets, current 5 Other non-financial assets, current Trade receivables and other receivables 6 Receivables due from related entities, current Inventory 8 Current tax assets Total current assets sets held for sale Assets held for sale 21 - Total current assets Non-current assets Other financial assets, non-current 5 Other non-financial assets, non-current Trade receivable and other receivables, non-current 6 Equity method investment Intangible assets other than goodwill 9 Goodwill 10 Property, plant and equipment 11 Investment property 12 Non-current tax assets, Deferred income tax assets Total non-current assets Total assets The accompanying notes are an integral part of these interim consolidated financial statements. 1 Cencosud S.A. and subsidiaries, condensed consolidated interim statements of financial position As of Net equity and liabilities Note September 30, 2015 December 31, 2014 ThCh$ ThCh$ (unaudited) Current liabilities Other financial liabilities, current 13 Trade payables and other payables Payables to related entities, current Provisions and other liabilities 14 Current income tax liabilities Current provision for employee benefits Other non-financial liabilities, current Total current liabilities Liabilities held for sale 21 - Total current liabilities Non-current liabilities Other financial liabilities, 13 Trade accounts payables Provisions and other liabilities 14 Deferred income tax liabilities Non-current income tax liabilities - - Other non–financial liabilities, non–current Total non-current liabilities Total liabilities Equity Paid-in capital 15 Retained earnings Issuance premium Other reserves ) ) Equity attributable to controlling shareholders Non-controlling interest ) Total equity Total equity and liabilities The accompanying notes are an integral part of these interim consolidated financial statements. 2 Cencosud S.A. and subsidiaries condensed consolidated interim income statements (unaudited) Statements ofprofit and loss Note 9/30/2015 9/30/2014 ThCh$ ThCh$ Revenues from ordinary activities 18 Cost of Sales 16 ) ) Gross Profit Other income by function 16 Distribution cost 16 ) ) Administrative expenses 16 ) ) Other expenses by function 16 ) ) Other gain (losses), net 16 ) ) Operating profit Finance income 16 Finance expenses 16 ) ) Participation in profit or loss of equity method associates Exchange differences 16 ) ) (Losses) from indexation 16 ) ) Profit before tax Income tax expense 17 ) Profit from continuing operations Profit from discontinued operations 22 Profit attributable to controlling shareholders Profit attributable to non–controlling shareholders Profit Earnings per share Basic earnings per share from continued operations Basic earnings per share from discontinued operations Diluted earnings per share from continued operations Diluted earnings per share from discontinued operations The accompanying notes are an integral part of these interim consolidated financial statements. 3 Cencosud S.A. and subsidiaries condensed consolidated interim statements of comprehensive income (unaudited) 9/30/2015 9/30/2014 ThCh$ ThCh$ Profit Other comprehensive income Items that will never be reclassified to profit and loss Re-measurements of defined benefit liability (asset) - Total OCI that will never be reclassified to profit and loss - Items that are or may be reclassified to profit and loss Foreign currency translation adjustments ) Cash flow hedge ) Total Items that are or may be reclassified to profit andloss ) Other comprehensive income, before taxes. ) Income tax related to re-measurement of defined benefit liability (asset) - ) Total income tax that will never be reclassified to profit and loss - ) Income tax related to cash flow hedge ) Total income tax that are or may be reclassified to profit and loss ) Total other comprehensive income and expense ) Total comprehensive income ) Income attributable to Owners of the Company ) Non-controlling Shareholders Total comprehensive income ) The accompanying notes are an integral part of these interim consolidated financial statements. 4 Cencosud S.A. and subsidiaries Condensed consolidated interim statement of changes in net equity For the nine months ended September 30, 2015 (unaudited) Statement of changes in equity ThCh$ Paid-in capital Issuance premiums Translation Cash flow Hedge Actuarial Gain(loss) reserves Share based payments reserves Other reserves Total reserves Changes in retained earnings (Accumulated losses) Changes in net equity attributable to parent company shareholders Change in non- controlling interest Total equity Opening balance as of January1, 2015 ) Changes in equity Comprehensive income - Net income - Other comprehensive income - - ) - - - ) - ) ) ) Total Comprehensive income - - ) - - - ) ) ) Share issuance - Dividends - ) ) - ) Stock option (see 20) - Decrease due to changes in ownership interest without a loss of control (see 15.4) - ) ) - ) Total transactions with owners - - ) - - ) ) ) Total Changes in equity - - ) - - ) ) ) Ending balance, as of September 30, 2015 ) ) ) 5 Cencosud S.A. and subsidiaries Consolidated statement of changes in net equity For the nine months ended September 30, 2014 (unaudited) Statement of changes in equity ThCh$ Paid-in capital Issuance premiums Translation reserves Hedge reserves Actuarial Gain(loss) reserves Share based payments reserves Other reserves Total reserves Changes in retainedearnings (Accumulated losses) Changes in net equity attributable to parent company shareholders Change in non- controlling interest Total equity Opening balance as of January1, 2014 ) ) ) Changes in equity Comprehensive income - Net income - Other comprehensive income - - ) - - - Total Comprehensive income - - ) - - Share issuance - Dividends - ) ) ) Stock option (see 20) - ) ) Decrease due to changes in ownership interest without a loss of control (see 15.4) - Total transactions with owners - - ) - ) Total Changes in equity - - ) - ) Ending balance, as of September 30, 2014 ) The accompanying notes are an integral part of these consolidated financial statements. 6 Cencosud S.A. and subsidiaries Consolidated statements of cash flows For the nine months ended September 30, Unaudited ThCh$ ThCh$ Cash flows from (used in) operating activities Types of revenues from operating activities Revenue from sale of goods& provision of services Other operating activity revenue Types of payments Payments to suppliers for supply of goods& services ) ) Payments to and on behalf of personnel ) ) Other operating payments ) ) Interest paid - ) Interest received - Taxes paid ) ) Other cash inflows (outflows) ) ) Cash flows from operating activities (continuing operations) ) Cash flows from operating activities (discontinued operations) ) ) Net cash flow from operating activities Cash flows from (used in) investment activities Cash flows from loss of control in subsidiaries classified as investment activities - Cash flows used to acquire non-controlled interests ) - Proceeds from sales of property, plant& equipment Purchases of property, plant& equipment ) ) Purchases of intangible assets ) ) Collection from related entities - Dividends received Interest received Other cash inflows (outflows) ) Cash flows from operating activities (continuing operations) ) Cash flows from operating activities (discontinued operations) ) ) Net cash flow (used in) investment activities ) Cash flows from (used in) financing activities Proceeds from paid in capital - - Proceeds from borrowing at long–term Proceeds from borrowing at short–term Total loan proceeds from borrowing Proceeds from borrowings granted by related parties - - Repayments of borrowing ) ) Dividends paid ) ) Interest paid ) ) Other cash outflows ) Cash flows from operating activities (continuing operations) Cash flows from operating activities (discontinued operations) ) Net cash flow from financing activities ) Net (decrease) increase in cash and cash equivalents before the effect of variations ) ) Effects of variations in the exchange rate on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period Incuded in cash and cash equivalents per the statement of financial situation Incuded in the assets of the disposal group - The accompanying notes are an integral part of these consolidated financial statements. 7 Cencosud S.A. and subsidiaries Notes to the unaudited consolidated interim financial statements 1 General information Cencosud S.A. (hereinafter “Cencosud Group,” “the Company,” “the Holding,” “the Group”) taxpayer ID number 93.834.000-5 is a public corporation with an indefinite life, with its legal residence at Avda. Kennedy 9001, 4th floor, Las Condes, Santiago, Chile. Cencosud S.A. is a public company registered with the Chilean Superintendence of Securities and Insurance (SVS), under No.743, which shares are quoted in Chile on the Stock Brokers-Stock Exchange (Valparaíso), the Chilean Electronic Stock Exchange and the Santiago Stock Exchange; it is also quoted on the United States of America Stock Exchange (“NYSE”) in New York in the form of American Depositary Receipts (ADRs). Cencosud S.A. is a retail operator in Latin America, which has active operations in Chile, Argentina, Brazil, Colombia and Peru, where it has developed a successful multi-format and multi-brand strategy reaching sales of ThCh$ 7,942,483,366 as of September 30, 2015. During the year ended September 30, 2015, the Company employed an average of 146,720 employees, ending with a total number of 139,162 employees. The Company’s operations include supermarkets, hypermarkets, home improvement stores, department stores, shopping centers, as well as real estate development and financial services, which makes it the most diversified retail company of Latin-American capital in South America with the biggest offering of square meters, it caters to the consumption needs of over 180million customers. Additionally, it operates other lines of business that complement the main retail operations, such as insurance brokerage, a travel agency, customer loyalty services and family entertainment centers. All of these services have gained recognition and prestige among customers, with brands that excel at quality and service. The Company splits its equity among 2,828,723,963 shares of a single series whose main shareholders are the following: Major shareholders as of September 30, 2015 Shares Interest % Inversiones Quinchamali Limitada % Inversiones Latadia Limitada % Inversiones Tano Limitada % Banco de Chile por cuenta de terceros % Banco Itau por cuenta de inversionistas % Horst Paulmann Kemna % Fondo de Pensiones Habitat C % Fondo de Pensiones Provida C % Banco Santander - JP Morgan % Fondo de Pensiones Habitat B % Fondo de Pensiones Capital C % Fondo de Pensiones Cuprum C % Otros accionistas % Total % 8 The Cencosud group is controlled by the Paulmann family, as detailed below: Interest of Paulmann family as of September 30, 2015 Interest % Inversiones Quinchamali Limitada % Inversiones Latadia Limitada % Inversiones Tano Limitada % Horst Paulmann Kemna % Manfred Paulmann Koepfer % Peter Paulmann Koepfer % Heike Paulmann Koepfer % Sucesión de doña Helga Koepfer Schoebitz % Inversiones Alpa Limitada % Total % The consolidated interim financial statements of Cencosud group as of September 30, 2015, were approved by the Board of Directors in a session held on November 27th, 2015. 2 Summary of the main accounting policies Presentation basis The consolidated financial statements of Cencosud S.A. have been prepared in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB). These condensed consolidated interim financial statements for the nine months ended September 30, 2015 have been prepared in accordance with IAS 34, “Interim financial reporting”. These do not include all the information required for a complete set of IFRS financial statements. However, the condensed consolidated interim financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2014, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”). 2.2New and amended standards adopted by the group (a) New standards, amendments and interpretations adopted by the group. The following standards have been adopted by the group for the first time for the financial year beginning onJanuary 1st, 2014; however none of the new amendments and pronouncements had a significantimpact on the group´s financial statements: IFRIC 21, ‘Levies’, sets out the accounting for an obligation to pay a levy if that liability is within the scope of IAS 37 ‘Provisions’. The interpretation addresses what the obligating event is that gives rise to pay a levy and when a liability should be recognized. The Group is not currently subjected to significant levies so the impact on the Group is not material. Amendment to IAS 32, ‘Financial instruments: Presentation’ on offsetting financial assets and financial liabilities. This amendment clarifies that the right of set-off must not be contingent on a future event. It must also be legally enforceable for all counterparties in the normal course of business, as well as in the event of default, insolvency or bankruptcy. The amendment also considers settlement mechanisms. The amendment did not have a significant effect on the group financial statements. Amendments to IAS 36, ‘Impairment of assets’, on the recoverable amount disclosures for non-financial assets. This amendment removed certain disclosures of the recoverable amount of CGUs which had been included in IAS 36 by the issue of IFRS 13. Amendment to IAS 39, ‘Financial instruments: Recognition and measurement’ on the novation of derivatives and the continuation of hedge accounting. This amendment considers legislative changes to ‘over-the-counter’ derivatives and the establishment of central counterparties. Under IAS 39 novation of derivatives to central counterparties would result in discontinuance of hedge accounting. The amendment provides relief from discontinuing hedge accounting when novation of a hedging instrument meets specified criteria. The amendment did not have a significant effect on the group financial statements. 9 (b) New standards, amendments and interpretations not yet adopted. A number of new standards and amendments to standards and interpretations are effective for annual periods beginning after January 1st 2014, and have not been applied in preparing these consolidated financial statements. None of these is expected to have a significant effect on the consolidated financial statements of the Group, except the following set out below: IFRS 9, ‘Financial instruments’, addresses the classification, measurement and recognition of financial assets and financial liabilities. The complete version of IFRS 9 was issued in July 2014. It replaces the guidance in IAS 39 that relates to the classification and measurement of financial instruments. IFRS 9 retains but simplifies the mixed measurement model and establishes three primary measurement categories for financial assets: amortized cost, fair value through OCI and fair value through P&L. The basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial asset. Investments in equity instruments are required to be measured at fair value through profit or loss with the irrevocable option at inception to present changes in fair value in OCI not recycling. There is now a new expected credit losses model that replaces the incurred loss impairment model used in IAS 39. For financial liabilities there were no changes to classification and measurement except for the recognition of changes in own credit risk in other comprehensive income, for liabilities designated at fair value through profit or loss. IFRS 9 relaxes the requirements for hedge effectiveness by replacing the bright line hedge effectiveness tests. It requires an economic hedging instrument and for the ‘hedged ratio’ to be the same as the one management actually use for risk management purposes. Contemporaneous documentation is still required but is different to that currently prepared under IAS 39. The standard is effective for accounting periods beginning on or after 1 January 2018. Early adoption is permitted. The group is yet to assess IFRS 9’s full impact. IFRS 15, ‘Revenue from contracts with customers’ deals with revenue recognition and establishes principles for reporting useful information to users of financial statements about the nature, amount, timing and uncertainty of revenue and cash flows arising from an entity’s contracts with customers. Revenue is recognized when a customer obtains control of a good or service and thus has the ability to direct the use and obtain the benefits from the good or service. The standard replaces IAS 18 ‘Revenue’ and IAS 11 ‘Construction contracts’ and related interpretations. The standard is effective for annual periods beginning on or after 1 January 2017 and earlier application is permitted. The group is assessing the impact of IFRS 15. Amendment to IFRS 10 "consolidated financial statements" IFRS and IAS 28 "Investments in associates and joint ventures". Published in September 2014. This amendment addresses an inconsistency between the requirements of the IFRS 10 and IAS 28 in the treatment of the sale or the contribution of goods between an investor and the associate or joint venture. The main consequence of the amendments is that recognizes a gain or loss completes when the transaction involves a business (is in a subsidiary or not) and a gain or loss partial when the transaction involves assets that do not constitute a business, even if these assets are in a subsidiary. Amendment to IFRS 10 "consolidated financial statements" IFRS and IAS 28 "Investments in associates and joint ventures". Published in December 2014. The amendment clarifies on the application of the exception from consolidation to investment entities and their subsidiaries. The amendment to IFRS 10 clarifies on the exception of consolidation that is available to entities in group structures that include investment entities. The amendment to IAS 28 allows, to an entity which is not an entity's investment, but it has a stake in an associate or joint venture that is an entity of investment, a choice of accounting policy in the application of the equity method. The entity may choose to keep the measurement of fair value applied by the associate or joint venture that is an entity of investment, or instead, perform a consolidation at the level of the entity's investment (associate or joint venture). Early application is permitted. Amendment to IAS 1 "presentation of financial statements" Published in December 2014 and is effective for fiscal years beginning on January 1, 2016. The amendment clarifies the guide for the application of IAS 1 on materiality and aggregation, presentation of subtotals, structure of the financial statements and disclosure of accounting policies. The modifications are part of initiatives on disclosures of the IASB. Early adoption is permitted. There are no other IFRSs or IFRIC interpretations that are not yet effective that would be expected to have a material impact on the Group. Accounting policies The accounting policies adopted are consistent with those of the previous financial year, except as described below. (See note 23). Income taxes for interim periods are accounted for using the tax rate that would be applicable to expected total annual income before taxes. 10 Changes in accounting policies The Company assess accounting policies frequently, and decide to change any of the adopted standards only if the change: i) is required by a new IFRS ; or ii) results in the financial statements providing reliable and more relevant information about the effects of transactions, other events or conditions on the entity's financial position, financial performance, or cash flows. Except for the change in the accounting policy described in note 23, no other changes in accounting policies have been applied by the Company during 2015. 3 Risk management policies The Company is exposed to a variety of financial risks: market risk (including interest rate risk and foreign exchange rate risk), credit risk and liquidity risk. The condensed interim consolidated financial statements do not include all financial risk management information and disclosure required in the annual financial statements, and should be read in conjunction with the Company’s annual consolidated financial statements as of December 31, 2014. There have been no changes in the risk management policies and procedures between the dates of the annual and these interim consolidated financial statements as of September 30, 2015. Valuation methodology (initially and subsequently). Financial instruments that have been accounted for at fair value in the statement of financial position as of September 30, 2015 and December 31, 2014 have been measured using the methodologies as set forth in IFRS 13. These methodologies applied for each class of financial instruments are classified using the following hierarchy: Level I: The fair value of financial instruments traded in active markets is based on quoted market prices at the balance sheet date. A market is regarded as active if quoted prices are readily and regularly available from an exchange, dealer, broker, industry group, pricing service, or regulatory agency, and those prices represent actual and regularly occurring market transactions on an arm’s length basis. The quoted market price used for financial assets held by the group is the current bid price. Level II: The fair value of financial instruments that are not traded in an active market (for example, over-the-counter derivatives) is determined by using valuation techniques. These valuation techniques maximize the use of observable market data where it is available and rely as little as possible on entity specific estimates. If all significant inputs required to fair value an instrument are observable, the instrument is included in level 2. If one or more of the significant inputs is not based on observable market data, the instrument is included in Level 3. Specific valuation techniques used to value financial instruments include: · Quoted market prices or dealer quotes for similar instruments; · The fair value of interest rate swaps is calculated as the present value of the estimated future cash flows based on observable yield curves; · Other techniques, such as discounted cash flow analysis, are used to determine fair value for the remaining financial instruments · The fair value of forward foreign exchange contracts is determined using forward exchange rates at the balance sheet date, with the resulting value discounted back to present value; · Other techniques, such as discounted cash flow analysis, are used to determine fair value for the remaining financial instruments. Level III: Inputs for assets or liabilities that are not based on observable market data. 11 Group valuation process The Group has established control framework with respect to the measurements of fair value. This includes a valuation team that has an overall responsibility for overseeing all significant fair value measurements, including level 3 fair values, and reports directly to the regional CFO. The valuation team regularly reviews significant unobservable inputs and valuation adjustments. If third party information, such as broker quotes or pricing services, is used to measure fair values, then the valuation team assesses the evidence from third parties to support the conclusion that such valuations meet the requirements of IFRS, including the fair value hierarchy in which such valuation should be classified. Taking into account the nature and characteristics of the instruments maintained in its portfolio, the Company classifies its valuation methodologies in the three aforementioned levels. Currently, the valuation process considers internally developed valuation techniques, for which parameters and observable market inputs are used, mainly using the present value methodology. As of September 30, 2015 and December 31, 2014, the Group has no financial instruments that have been valuated using inputs assessed as level III, however, the procedures above are in line with the Group policies regarding the estimation and review of the inputs used in fair-valuing financial asset and recurrent and non-recurrent non-financial assets. The tables below show the total value of each type of the financial instruments valued under each category, and its respective percentage, as of September 30, 2015 and December 31, 2014: September 2015 Valuation method Amortized Classification Group Type Value LevelI LevelII LevelIII cost ThCh$ % At fair value through profit or loss Mutual funds Mutual fund shares 100 Other financial Instrument Highly liquid financial instruments Other financial investments Credit cards and trade Receivables, net Cash and cash equivalents Cash balances Bank balances Short-term deposits Receivables Receivables due from Bretas 100 Credit card and trade receivables, net (1) 100 Receivables from related entities Related entities, current 100 Financial liabilities and payables Bank loans (2) Current 100 Non-Current 100 Bonds payable (2) Current 100 Non-Current 100 Other loans (lease) Current 100 Non-Current 100 Deposits and saving accounts Current 100 Non-Current 100 Debt purchase affiliates Current 100 Non-Current 100 Letters of credit Non-Current Other financial liabilities Current Trade payables Current Non-Current Withholding taxes Current Non-Current Payables to related entities Current 100 Hedges Hedging derivatives Cash flow hedging liability Cash flow hedging asset Fair value hedging asset 12 The fair value of current receivables is not significantly different from their book value, since the effect of the discount rate is not significant. The fair value has been determined using discounted cash flows valuation models. Meaningful inputs include the discount rate used to reflect the credit risk associated with Cencosud SA, these inputs are level II type, within the fair value hierarchy. December 2014 Valuation method Amortized cost Classification Group Type Value LevelI LevelII LevelIII ThCh$ % At fair value through profit or loss Mutual funds Mutual fund shares 100 Derivatives Forward 100 Shares Shares Other financial Instrument Highly liquid financial instruments Other financial investments Credit cards and trade Receivables, net Cash and cash equivalents Cash balances Bank balances Short-term deposits Receivables Receivables due from Bretas 100 Credit card and trade receivables, net (1) 100 Receivables from related entities Related entities, current 100 Financial liabilities and payables Bank loans (2) Current 100 Non-Current 100 Bonds payable (2) Current 100 Non-Current 100 Other loans (lease) Current 100 Non-Current 100 Debt purchase affiliates Current 100 Non-Current Other financial liabilities Current Trade payables Current Non-Current Withholding taxes Current Non-Current Payables to related entities Current 100 Hedges Hedging derivatives Cash flow hedging liability 100 Cash flow hedging asset 100 Fair value hedging asset 100 The fair value of current receivables is not significantly different from their book value, since the effect of the discount rate is not significant. The fair value has been determined using discounted cash flows valuation models. Meaningful inputs include the discount rate used to reflect the credit risk associated with Cencosud SA, these inputs are level II type, within the fair value hierarchy. Instruments classified as Level II correspond mainly to interest rate and cross currency swaps that have been valued by discounting the future cash flows stipulated in the contract for both the asset and liability component of each instrument. The structure of interest rates used to bring the future cash flows to present value is constructed based on the currency of each component and inferred from transactions involving risk-free instruments in the relevant market. 13 The Group recognizes transfers between levels of the fair value hierarchy at the end the reporting period during the change has occurred. As of September 30, 2015 and December 31, 2014, there have been no transfers between level I and II, and transfers out of level III to another level of fair value. Reclassifications. As of the end of this reporting period, the Company has not reclassified any entries in the aforementioned financial instrument categories. Liquidity risk. Compared to year end, there was no material change in the contractual undiscounted cash out flows for financial liabilities, except for the issuance of an international bond worth USD $1 BN on February 2015. The $1 BN notes due 2025 (USD $650 M), and due 2045 (USD $350 M), has been used to prepay indebtedness in Chile and Brazil, extending Cencosud´s debt maturity profile and improving its overall liquidity. The first tier of the issuance (USD $650 M) was used to pay in advance local liabilities in Chile, mainly used to cover the USD 400million bridge loan entered in October 2014 to prepay the Chilean bonds BCENC A, BCENC C and BCENC D,which used to have a covenant related the restriction to lose control of Cencosud Administradora de Tarjetas (CAT, our Financial Retail) and no waiver was granted from the bondholders. Said waiver was needed to complete the sale of 51% of CAT to Scotiabank, which was completed on May 2015. The second tier of the new issuance (USD $350 M) was used to pay indebtedness in Brazil. 3.4 Fair value of financial assets and liabilities measured at amortized cost. In order to estimate the fair value of debt instruments not accounted for at amortized cost, the Company has estimated the cash flows from variable interest obligations using relevant swap curves. The structure of interest rates used to bring the future cash flows to present value is constructed based on the currency of each obligation and corresponds to the risk-free curve in the relevant market plus a credit spread inferred from the initial contractual conditions of each obligation. The fair value of the following financial assets and liabilities approximate their carrying amount: · Trade and other receivables · Other current financial assets · Cash and cash equivalents (excluding bank overdrafts) · Trade and other payables · The following assets and liabilities within the held-for-sale disposal group: – Cash and cash equivalents – Other current assets – Trade and other payables – Borrowings – Other current liabilities 4 Estimates, judgment or criteria applied by management The estimates and criteria used are continuously assessed and are based on prior experience and other factors, including the expectation of occurrence of future events that are considered reasonable according to the circumstances. The preparation of interim financial statements requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed interim financial statements, the significant judgments made by management in applying the group’s accounting policies and the key sources of estimation uncertainty were the same as those that applied to the consolidated financial statements for the year ended December 31st 2014, with the exception of changes in estimates that are required in determining the provision for income taxes, and the change of the policy of recognition of the measurement to fair value of financial derivatives (see note 17 and note 23 respectively). 14 5 Other financial assets, current and non-current The composition of this item as of September 30, 2015 and December 31, 2014 includes the following: As of Other financial assets, current September 30, December 31, ThCh$ ThCh$ Shares - Mutual Funds Shares(*) Hedging derivatives - Highly liquid financial instruments Total other financial assets, current As of Other financial assets, non-current September 30, December 31, ThCh$ ThCh$ Hedging derivatives Financial investments Long term Account receivable due from Bretas Total other financial assets, non-current (*) Mutual Funds shares are mainly fixed rate investments. 6 Trade receivables and other receivables Trade receivables and other receivables as of September 30, 2015 and December 31, 2014 are as follows: As of Trade receivables and other receivables net, current September 30, 2015 December 31, 2014 ThCh$ ThCh$ Trade receivables net, current Credit card receivables net, current Other receivables, net, current Letters of credit loans Total As Of Trade receivables and other receivables, net, non-current September 30, 2015 December 31, 2014 ThCh$ ThCh$ Trade receivables net, non-current Credit card receivables net, non-current Other receivables, net, non-current Letters of credit loans Total As of Trade receivables and other receivables, gross, current September 30, 2015 December 31, 2014 ThCh$ ThCh$ Trade receivables gross, current Credit card receivables gross, current Other receivables gross, current Letters of credit loans Total 15 As of Trade receivables and other receivables, gross, non-current September 30, 2015 December 31, 2014 ThCh$ ThCh$ Trade receivables gross, non-current Credit card receivables gross, non-current Other receivables gross, non-current Letters of credit loans, non-current Total As of Trade receivables and other receivables close to maturity September 30, 2015 December 31, 2014 ThCh$ ThCh$ Less than three months Between three and six months Between six and twelve months In more than twelve months Total The maturity of past due trade receivables as of September 30, 2015 and December 31, 2014 is as follows: As Of Trade receivables past due but not impaired September 30, 2015 December 31, 2014 ThCh$ ThCh$ Past due in less than three months Past due between three and six months Past due between six and twelve months Past due in more than twelve months Total The movement of the bad debt allowance is as follows: As of Change in bad debt allowance September 30, 2015 December 31, 2014 ThCh$ ThCh$ Initial balance Increase in provision Utilized provision ) ) Decrease in provision ) ) Reclassified to assets held for sale ) Total The maximum exposure to credit risk at the date of the report is the book value in each category of the trade account; the Cencosud Group does not request collateral as a guarantee. 7 Transactions with related parties Transactions with related companies are based on immediate payment or collection or with a term of up to 30 days, and are not subject to special conditions. These operations comply with what is established in articles 44 and 49 of Law N° 18,046 that regulates the Corporations,It is noteworthy that the related party transactions are in accordance with IAS 24 (Revised) “Related Parties”, The Company has a policy to disclose all transactions performed with related parties during the period, 16 Board of Directors and key management of the Company The Board of Directors as of September 30, 2015 is comprised of the following people: Board of directors Role Profession Horst Paulmann Kemna Chairman Businessman Heike Paulmann Koepfer Director Commercial Engineer Peter Paulmann Koepfer Director Commercial Engineer Roberto Oscar Phillips Director National Public Accountant Cristián Eyzaguirre Johnston Director Economist Richard Büchi Buc Director Civil Engineer David Gallagher Patrickson Director Businessman Julio Moura Neto Director Engineer Key management of the Company as of September 30, 2015 is composed of the following people: Senior management Position Profession Jaime Soler Chief Executive Officer Commercial Engineer Carlos Mechetti General Counsel Attorney at law Bronislao Jandzio Audit Managing Director Business Administrator Renato Fernández Corporate Affairs Manager Journalist Antonio Ureta Vial Home Improvement Managing Director Commercial Engineer Patricio Rivas Financial Retail Managing Director Commercial Engineer Rodrigo Hetz Human Resources Director Industrial Engineer Andres Artigas Chief Information Officer Industrial Engineer Juan Manuel Parada Chief Financial Officer Business Administrator Rodrigo Larrain Shopping Centers Managing Director Industrial Engineer Ricardo Bennett Department Store Managing Director Industrial Engineer Board of Directors compensation In accordance with Article 33 of Law N° 18,046 in regards to Corporations, the Ordinary Shareholders’ Meeting held on April24, 2015, set the following amounts for the 2015 period: • Fees paid for attending Board sessions: payment of UF 330 each month for those holding the position of Director of the Board and twice this amount for the President of the Board, if and only if they attend a minimum of 10ordinary sessions each year, • Fees paid for attending the Directors’ Committee: payment to each Director of UF 110 for each session they attend, The details of the amount paid to Directors for the nine months ended September 30, 2015 and 2014 are as follows: Name Role September 30, September 30, ThCh$ ThCh$ Horst Paulmann Kemna Chairman Heike Paulmann Koepfer Director Peter Paulmann Koepfer Director Cristián Eyzaguirre Johnston Director Roberto Oscar Philipps Director Erasmo Wong Lu Vega (*) Director David Gallagher Patrickson Director Julio Moura Director Richard Bûchi Buc Director Total (*) Mr. Erasmo Wong Lu has resigned to his designation as Director, with effective date as from August 26th, 2015. 17 Compensation paid to senior management Key management compensation September 30, 2015 September 30, 2014 ThCh$ ThCh$ Salary and other short term employee benefits Share based payments Total The Cencosud Group has established an incentive plan, which rewards management for the achievement of individual objectives in the achievement of the company’s results, These incentives are structured as a minimum and a maximum of gross compensation and are paid once a year. 8Inventory The composition of this item as of September 30, 2015 and December 31, 2014 is as follows: As of Inventory category September 30, 2015 December 31, 2014 ThCh$ ThCh$ Raw materials Goods Finished Goods - Provisions ) ) Total The composition of inventories by business line as of September 30, 2015 and December 31, 2014 is as follows: As of September 30, 2015 Inventory category Department stores Supermarkets Home improvement Total ThCh$ ThCh$ ThCh$ ThCh$ Raw material - Goods Finished Goods - Total As of December 31, 2014 Inventory category Department stores Supermarkets Home improvement Total ThCh$ ThCh$ ThCh$ ThCh$ Raw material - Goods Finished Goods - - Total The Company periodically assesses its inventories at their net realizable value, by separating the inventory for each line of business and verifying the age, inventory turnover, sales prices and seasonality. Any adjustments are carried against income of the period. The goods included in inventory are valued between the purchase price or production cost, net of allowance for obsolescence and net realizable value. 18 9Intangible assets otherthan goodwill Intangible assets are mainly composed of software and brands acquired in business combinations. The detail as of September 30, 2015 and December 31, 2014 is as follows: As of Intangibles assets other than goodwill net September 30, 2015 December 31, 2014 ThCh$ ThCh$ Finite life intangible assets, net Indefinite life intangible assets, net Intangible assets, net Patents, Trade Marks and Other Rights, Net Software (IT) Other Identifiable Intangible Assets, net Identifiable Intangible Assets, Net As of Intangibles assets other than goodwill gross September 30, 2015 December 31, 2014 ThCh$ ThCh$ Finite life intangible assets, Gross Indefinite life intangible assets, Gross Intangible Assets, Gross Patents, Trade Marks and Other Rights, Gross Software (IT) Other Identifiable Intangible Assets, Gross Identifiable Intangible Assets, Gross As of Accumulated amortization and value impairment September 30, 2015 December 31, 2014 ThCh$ ThCh$ Finite life intangible assets ) ) Indefinite life intangible assets - - Intangible Assets, Gross ) ) Software (IT) ) ) Other Identifiable Intangible Assets (*) ) ) Accumulated amortization and value impairment ) ) (*) Other identifiable intangible assets mainly correspond to customer’s data base. 19 The detail of the useful lives applied to intangible assets as of September 30, 2015 and December 31, 2014 is as follows: Estimated useful lives or amortization rates used Minimum life Maximum life Development costs 1 7 Patents, Trade Marks and Other Rights Indefinite Indefinite Software (IT) 1 7 Other identifiable Intangible Assets 1 5 The detail of the amounts of identifiable intangible assets that are individually significant as of September 30, 2015 and December 31, 2014 is as follows: Individually significant identifiable Intangible assets Book Value September 2015 Book Value December 2014 Remaining amortization period Countryof origin Segment ThCh$ ThCh$ Paris Brand Indefinite Chile Departmentstores Johnson’s Brand Indefinite Chile Departmentstores Pierre Cardin License Defined Chile Department stores Wong Brand Indefinite Peru Supermarkets Metro Brand Indefinite Peru Supermarkets Bretas Brand Indefinite Brazil Supermarkets Perini Brand Indefinite Brazil Supermarkets Prezunic Brand Indefinite Brazil Supermarkets Total 274,996,469 275,070,653 The factors for considering the brands with indefinite useful lives over time are the following: • Verifiable history and expected use of the asset by the Company: This is the most important factor to consider in the definition of the useful life of the brand. The brands mentioned have a history of more than 80 years of successful existence in the market. The use that has been and is being given to these brands shows an intention to keep them and consolidate them further in the long term. • Legal, regulatory or contractual limits to the useful life of the intangible asset: There are no legal, regulatory or contractual limits linked to the brands. The brands are duly protected and the pertinent registrations remain current. • Effects of obsolescence, demand, competition and other economic factors: The brands have a rating linked to strong national brands according to their history. This implies a low risk of obsolescence. • Maintenance of the necessary investment levels to produce the projected future cash flows: historic and projected cash flows for the brands are duly sustained with investments in marketing, publicity, technology, renovations and improvements to the retail infrastructure, They are efficient as a result of synergies and scale of operations, but are compatible and realistic for the industry, An increase in the other general administration expenses and necessary sales is also contemplated to sustain the projected increase in sales. • Relationship of the useful life of an asset or group of assets with the useful life of an intangible asset: The brands do not depend on the useful life of any asset or group of assets as they existed independently for a substantial time prior to the acquisitions, and they are not related to sectors subject to technological obsolescence or other causes. 20 10 Goodwill The goodwill represents the excess of the acquisition cost, over the fair value of the Group’s interest in the identifiable net assets of the subsidiary/associate as of the date of acquisition. Goodwill is allocated to each store or group of stores, as appropriate, in each country and operating segment (CGUs cash generating units). 10.1Measuring recoverable value of the Goodwill, Goodwill is assessed at least annually. Valuations at interim periods could be done, if there are any signs that the carrying value of our goodwill may not be recoverable. These signs may include a significant change in the economic environment affecting business, new laws, operating performance indicators, competition movements, or the transfer of an important part of a cash-generating unit (CGU). To check whether goodwill has suffered an impairment loss of value, the company compares the carrying amount of the assets, against their recoverable value. We may recognize an impairment loss if the carrying amount of the asset excess its recoverable amount. The Group believes that value in use approach by the discounted cash flow method, is the most reliable way to determine the recoverable value of the CGU method. 10.2Main key assumptions for the 2014 annual test, a) Discount rate The real discount rate applied to annual test conducted in September 2014, was estimated based on historical data of average cost rate of capital with a leverage of 23%, by considering as reference the major competitors in the industry. Differentiated discount rate is used in each of the countries where the Company operates, depending on the associated local risks. Used rates are shown in the table below: Segment and Country Chile Colombia Peru Colombia Brazil Supermarkets % Department Stores % - % - - Home Improvement % % - % - b) Other assumptions The financial projections used to determine the net present value of future cash flows are modeled considering the main variables of historical flows of each CGU and approved budgets. In this sense, a conservative growth rate is used, which generally vary between 0% and 3%, and from 0.5% to 1% beyond the fifth year projection. This takes into consideration the degree of maturity of each investment. In this regard, the most sensitive variables in these projections are: the discount rates applied in determining the net present value of projected cash flows; the operating costs; the market prices for the goods and services sold. For purposes of the annual impairment test, the results are stressed by sensitizing the critical variables that affect the financial projections. These sensitizations are performed over the real WACC discount rate, with a range of variation of +-5%; and over +-10% for the perpetuity growth rate. The recoverable amount of the annual test 2014 exceeded the book value of each CGU. The results of the sensitivity analysis, performed on the critical variables, also showed that any recoverable value ​​exceeded its respective carrying amount by CGU. 10.3Impairment risks on Cash Generating Unit Supermarkets - Brazil, During the first half 2015 the Brazilian economy has decreased pushed by the political crisis, especially since the 2nd quarter of this year. These circumstances affect the expectations adopted by the 2014 annual impairment test, for the 2015 and successive projections. External Indicators The most representative variables of the hard economic conditions in Brazil and the weakening of the market are the following: 21 a) Devaluation of local currency against the dollar: Brazilian Real (BRL) felt 15% in front of the American Dollar (USD) during the first half of 2015 (December 31, 2014 at BRL $ 2.6926 / USD; June 30 2015 BRL $ 3.0975 / USD). b) Decrease in GDP growth. Falling from 0.1% growth in 2014, to a projection (tending to a contraction) of -1.5% in 2015 (IMF Bulletin, July 2015). c) Increase of the unemployment rate. From a 4.8% unemployment rate at the end of 2014; to a 6.7% unemployment rate as of May 2015. d) Persistent high inflation. By passing from a rate of 6.4% in the year 2014 to 8.4% in the last 12 months to May 2015 measured. e) Significant increase in Producers Price Index (PPI). Raw materials have experimented meaningful increase. The SELIC (Bank overnight rate) has reached a level of 13.75%, one of the highest among the ten largest economies in the world. As a consequence of worsening macroeconomic variables in Brazil, the Company has made a permanent monitoring of the CGU Supermarkets in Brazil performance in 2015. These aforementioned impacts on following internal indicators. Internal Indicators a) Decrease in sales in local currency. Showing a 1.4% growth in last 12 months, a figure lower than the expected in the company's projections for 2015. b) Decrease in sales in local currency by quarter. The 2015 second quarter sales felt 5.3%, in comparison with the same quarter of 2014. c) Adjusted EBITDA. The adjusted EBITDA in local currency were 1.4% measured in the last twelve months. This index is lower than the official budget projection figure. That change in the Brazilian macroeconomic expectations has driven the Company to permanently monitor that CGU´s performance. Being that, after evaluating the Supermarkets – Brazil segment development, the Group has considered that there are qualitative indications that the goodwill of the Supermarkets - Brazil CGU could be at risk of failing a new impairment test. According to this, a new calculation of the recovery value of the CGU Supermarkets Brazil was done by taking into account the adjusted assumptions and updated business outlook. The value in use was obtained by discounting the future cash flows at their present value, using an updated WACC rate. The financial model showed that the recoverable amount of the CGU Supermarkets - Brazil was lower than the carrying value of its long-term assets, for this reason, the Group recorded a goodwill impairment in the amount of M $116,771,460 (BRL $ 566 million). Reconciliation of the Brazilian Goodwill books value Concept ThCh$ Initial balance as of December 31, 2014 Increase (decrease) for changes in foreign exchanges ) Impairment (recognized June 30, 2015) ) Ending balance as of September 30, 2015 The Supermarkets – Brazil impairment loss of goodwill, effective at June 30 2015, has been recognized within the Interim consolidated statement of comprehensive income by function, under the "Other gains and losses" line (see 15.4). This impairment does not represent any impact over the Company’s cash flows. According to IAS 36.124, the reversal of an impairment loss for goodwill is prohibited. Sensitization of the critical variables of the financial model for the recoverable value of the CGU Supermarkets Brazil outcomes the next scenarios: ● An increase of 5% of the real WACC rate would produce a recoverable amount 5.25% lower. ● A decrease of 5% of the real WACC rate would produce a recoverable amount 5.83% higher. ● A decrease of 10% of perpetuity growth rate would produce a recoverable amount 0.48% lower. ● An increase of 10% of perpetuity growth rate would produce a recoverable amount 0.48% higher. The deferred taxes generated by the impairment of goodwill of Brazil Supermarkets segment have been recorded in accordance with IAS 36, paragraph 64 and IAS 12, by comparing the carrying amount of the deferred asset with its tax base as of September 30, 2015. (see note 17) 22 10.4Goodwill by segment and country, The following table details goodwill balances and movements by operating segment and country as of September 30, 2015 and December 31, 2014: Goodwill per operating segment and country As of December, 2014 Impairment Increase (decrease) foreign exchange As of September, 2015 ThCh$ ThCh$ ThCh$ Real Estate& Shopping—Argentina - Supermarkets—Chile - - Supermarkets—Brazil ) ) Supermarkets—Peru - Supermarkets— Colombia - ) Financial services – Colombia - ) Shopping Centers – Colombia - ) Home Improvement—Argentina - Home Improvement—Chile - - Department stores—Chile - - Total ) ) 23 11Property, plant and equipment The composition of this item as of September 30, 2015 and December 31, 2014 is as follows: As of Property, plant and equipment categories, net September 30, 2015 December 31, 2014 ThCh$ ThCh$ Construction in progres Land Buildings Plant and equipment Information technology equipment Fixed installations and accessories Motor vehicles Leasehold improvements Other property plant and equipment Totals As of Property, plant and equipment categories, gross September 30, 2015 December 31, 2014 ThCh$ ThCh$ Construction in progress Land Buildings Plant and equipment Information technology equipment Fixed installations and accessories Motor vehicles Leasehold improvements Other property plant and equipment Totals As of Accumulated depreciation and impairment of property, plant and equipment September 30, 2015 December 31, 2014 ThCh$ ThCh$ Buildings ) ) Plant and equipment ) ) Information technology equipment ) ) Fixed installations and accessories ) ) Motor vehicles ) ) Leasehold improvements ) ) Other property plant and equipment ) ) Totals ) ) 24 11.2The following table shows the technical useful lives for the assets. Method used for the depreciation of property, plant and equipment (life) Rateexplanation Minimum life Maximum life Buildings UsefulLife(years) 25 60 Plant and equipment UsefulLife(years) 7 20 Information technology equipment UsefulLife(years) 3 7 Fixed installations and accessories UsefulLife(years) 7 15 Motor vehicles UsefulLife(years) 1 5 Leasehold improvements (*) UsefulLife(years) 5 35 Other property plant and equipment UsefulLife(years) 3 15 (*) Leasehold improvement will be depreciated using the shorter useful life between of the length of the lease contract and the useful life per the table above. 12 Investment properties The roll-forward of investment properties at September 30, 2015 and December 31, 2014 is the following: As of Roll-forward of investment properties, net, fair value method September 30, 2015 December 31, 2014 ThCh$ ThCh$ Investment properties, net, initial value Change in unrealized gains (losses) Additions, Investment Properties, Fair Value Method Acquisition from a business combination - - Transfer to (from) owner-occupied property, investment property, cost model ) ) Retirement, investment properties, Fair Value Method - - Increase (decrease) in foreign exchange rate, Investment Properties, Fair Value Method ) Changes in Investment Properties, Fair Value Method, Total Investment Properties, Fair Value Method, Final Balance Income and expense from investment properties For the nine months ended Roll-forward of investment properties, net fair value method September 30, 2015 September 30, ThCh$ ThCh$ Revenue from Investment Property Leases Direct Expense of Operation of Investment Properties which generate lease revenue As of September 30, 2015 and December 31, 2014, investment properties are not encumbered, As of September 30, 2015 there are commitments to acquire investment properties by ThCh$ 15,357,195 (ThCh$ 18,415,052 as of December 31, 2014), 25 There are no restrictions on ownership of assets, Other projects The Costanera Center project corresponds to assets that have been classified as investment property. As of September 30, 2015 and December 31, 2014, this project has been valued using the fair value model. The methodology used in the valuation of these assets and used significant assumptions are described in note 4.5 of the annual financial statements as of December 31, 2014. 26 13 Other financial liabilities, current and non-current The composition of this item as of September 30, 2015 and December 31, 2014 is the following: 13.1Types of interest bearing (accruing) loans Balance as of 9/30/2015 Balance as of 12/31/2014 Loans Current Non-current Current Non-current ThCh$ ThCh$ ThCh$ ThCh$ Bank loans (1) Bond debt (2) Other loans—leases Other financial liabilities (hedge activities) - - Time deposits (3) Term savings accounts - - - Letters of credit - - - Deposits and other demand deposits - - - Debt purchase Bretas - - - Debt purchase Prezunic - Debt M, Rodriguez - - Debt purchase Johnson - Other Financial liabilities—other - - Totals Loans Bank loans correspond to loans taken out with banks and financial institutions, Bond debt corresponds to bonds placed in public securities markets or issued to the public in general, Time deposits are the main funding source of the subsidiary, Banco Paris in Chile. Deposits taken by Chilean clients of Banco Paris are mainly money market deposits, which are 390 persons and 19 institutions. The average maturity of these deposits is 126 days as of September 30, 2015, and 196 days as of December 31, 2014. Restrictions Loan agreements and outstanding bonds of the Company contain a number of covenants requiring compliance with certain financial ratios and other tests, As of September 30, 2015 and December 31, 2014 the Company was in compliance with the aforementioned financial debt covenants. 14 Provisions and other liabilities Provisions The composition of this item as of September 30, 2015 and December 31, 2014 is as follows: As of Current Non-current Accruals and provision September 30, December 31, September 30, December 31, ThCh$ ThCh$ ThCh$ ThCh$ Legal claims provision Onerous contracts provision Total 27 Movement of provisions: Provision type Legalclaims Onerous contracts Total ThCh$ ThCh$ ThCh$ Initial Balance January1, 2015 Movements in Provisions: Additional provisions - Increase (decrease) in existing provisions ) Provision used during the year ) - ) Increase (decrease) in foreign exchange rate ) ) ) Changes in provisions, total ) Total provision, closingbalance as of September 30, 2015 104,718,322 17,083,615 121,801,937 Provision type Legalclaims Onerous contracts Total ThCh$ ThCh$ ThCh$ Initial Balance January1, 2014 Movements in Provisions: Additional provisions - Increase (decrease) in existing provisions ) ) ) Provision used during the year ) - ) Increase (decrease) in foreign exchange rate ) ) ) Other increase (decrease) ) - ) Changes in provisions, total ) ) ) Total provision, closingbalance as of December 31, 2014 28 15 Net equity Paid-in capital As of September 30, 2015, and December 31, 2014, the authorized, subscribed and paid-in capital amounts to ThCh$ 2,321,380,936. 15.2Subscribed and paid shares As of June 22, 2012, the Company proceeded to increase the authorized Capital through the issuance of 270,000,000 of shares, without a par value and in a unique series, as agreed at the shareholders meeting held on April 29th, 2011 which complemented and modified preliminary agreements made at extraordinary shareholders meetings on March 1st and May 15th of 2012, 27,000,000 shares out of the capital increase were set aside to offer them in a stock option plan for the Company’s upper management The referential share price reported to the SVS (Superintendencia de Valores y Seguros) was Ch$3,555,56. The final issue share price was Ch$2,600 per share. In connection with share issuance, 59,493,000 shares were issued in the United States of America in the form of American Depositary Shares (ADSs) and 210,507,000 shares were issued in the local market in Chile. At the extraordinary shareholders meeting held on November 20, 2012, the shareholders agreed to increase capital by ThCh$835,000,000 through the issuance of 332,987,717 of shares in one series and without a par value, 10% out of the total issuance was set aside to offer them in a stock option plan for employees, the remaining of the shares was offered to the Company’s shareholders The following tables show the movement of the authorized and the issued and fully paid shares described above between December 31, 2014 and September 30, 2015 Movement of authorized shares No of shares Authorized shares as of December 31, 2014 Authorized shares as of September 30, 2015 Movement in issued and fully paid shares No of shares Total ThCh$ Paid shares as of December31, 2014 Paid shares as of September 30, 2015 As ofSeptember 30, 2015 and December 31, 2014, 60,298,771 issued shares were pending of subscription and payment, of which 27,000,000 and 33,298,771 will expire on April29th and November 20th of 2017 respectively. Dividends The dividend distribution policy adopted by Cencosud S,A, establishes the payment of dividends of 30% of the distributable net profits. In relation to SVS Ruling No.1945, on October29, 2010, the Company’s Board of Directors agreed that the net distributable profits for the year 2010 and following years will be the figure reflected in the financial statements as “profit for the year attributable controlling shareholders”, excluding the unrealized result for fair value appraisal of investment properties, net of deferred taxes. On -November 3rd, 2014, the Board of Directors agreed on distributing an interim dividend of Ch$8 per share in relation to the profits of 2014. This dividend was paid on December 3th, 2014. This dividend was given to those shareholders registered as ofNovember 27th 2014. As of September 30, 2015, the Group has recognized a minimum dividend payment for the interim results up to that date of ThCh$ 633,604 (ThCh$ 13,603,115 as of 12-31-2014); with effect on equity for the nine months ended September 30, 2015 amounts to ThCh$ 22,669,751 (ThCh$ 47,829,433 as of December 31, 2014). 29 Changes in ownership interest No changes relating to ownership interest have occurred between 12/31/2014 and 9/30/2015. In 2014, the increase (decrease) due to changes in ownership interest without a loss of control presented in the statement of changes in equity reflect the effect of the exchange of shares between Cencosud S,A, and the minority shareholders in connection with the merger of two companies of the Group, which resulted in an increase in the Company’s ownership percentage in subsidiary Cencosud Retail. 16Breakdown of significant results The items by function from the Statements of Income are described as follows in 16,1, 16,2 y 16,3, Expenses by nature of integral income by function 9-30-2015 9-30-2014 ThCh$ ThCh$ Cost of sales Distribution cost Administrative expenses Other expenses by function (*) Total (*) Mainly includes marketing expenses, Expenses by nature The following is a breakdown of the main operating and management costs and expenses of the Cencosud Group for the following periods: Expenses by nature For the nine months ended 9/30/2015 For the nine months ended 9/30/2014 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Cost of goods sold - - Other cost of sales Personnel expenses Depreciation and amortization Distribution cost - - Other expenses by function - - Cleaning Safety and security Maintenance Professional fees Bags for Customers - - Credit card commission - lease Other Total 30 Personnel expenses The following is a breakdown of personnel expenses for the following periods: Personnel expenses For the nine months ended 9/30/2015 For the nine months ended 9/30/2014 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Salaries Short-term employee benefits Termination benefits Total Depreciation and amortization The following is a breakdown of depreciation and amortization for the following periods: Depreciation and amortization For the nine months ended 9/30/2015 For the nine months ended 9/30/2014 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Depreciation Amortization Total Other gains (losses) Other gain (losses) For the nine months ended 9/30/2015 For the nine months ended 9/30/2014 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Gains obtained from sales of subsidiaries (see note 21) - Assets impairment (see note 10) ) - ) - - - Fair value derivatives ) - ) - - - Insurance claims - Sales of Property, plant and equipment - - Other Net Gains and Losses ) - ) ) ) Total ) - ) ) ) Other operating income Other operating income For the nine months ended 9/30/2015 For the nine months ended 9/30/2014 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sell Carton& Wraps - - Recovery of fees - - Increase on revaluation of investment properties - - Other Income Total 31 16.6Financial results The following is the financial income detailed for the periods ended: Financial results For the nine months ended 9/30/2015 For the nine months ended 9/30/2014 Total Discontinued operation Continued operation Total Discontinued operation Continued operation ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Financial income from cash flow hedging - Other finance income Financial income Bank loan expenses ) Bond debt expenses ) - ) ) - ) Interest on bank loans ) Valuation of financial derivatives expenses ) - ) - Financial Expenses ) Results from UF indexed bonds in Chile ) Results from UF indexed Brazil ) - ) ) - ) Results from UF indexed Other ) - ) - (Losses) gains from indexation ) Financial debt IFC-ABN Argentina ) - ) ) - ) Bond debt USA and Peru ) Financial debt Peru ) - ) ) - ) Financial assets and Financial debt—Colombia ) - ) - Exchange difference ) Financial results total ) 32 17 Income tax expense The charge (credit) to periodic results within the Interim consolidated statement of comprehensive income by function related to the income tax amounts were (M$ 33,859,507) as of September 30, 2015; and M$ 33,577,622, as of September 30, 2014, as the table bellow: September 30, 2015 September 30, 2014 Current and deferred income tax ThCh$ ThCh$ Net current income tax expense Deferred tax (income) related to creation or reversal of temporary differences ) ) Deferred tax (income) related to changes in tax rates - Expense (income) for income tax ) The increase in deferred income taxes as of September 30, 2015 is mainly explained by the recognition of deferred tax over the goodwill impairment in the Supermarkets segment - Brazil(M$ 38,942,000); and because of the impact on new jurisprudence in Colombia, thaw allows the Company to use 2014 and 2013 losses in order to generate a compensation attributable to CREE tax by(M$ 43,696,915). 33 18Information by segment The Company reports the information by segment according to what is set forth in IFRS 8 “Operating Segments,” An operating segment is defined as a component of an entity over which separated financial information is available and is regularly reviewed. In the information by segments, all transactions between the different operating segments have been eliminated. Segmentation criteria For management purposes, the Company is organized in five operative divisions: Supermarkets, Shopping Centers, Home Improvement stores, Department stores and Financial Services. These segments are the basic on which the Company makes decisions with respect to its operations and resource allocation. The operative segments are disclosed in a similar way with the presentation of the internal reports used by Management in the control and decision making process, considering the segments from a point of view according to the type of business and geographical area. The operating segments that are reported derive their revenues mainly from the sale of products and rendering of services to final consumers of retail. There are no customers whose purchases represent more than 10% of the consolidated revenue, nor a specific business segment. The rest of the minor activities, mainly including the travel agency and family-entertainment centers businesses, plus certain consolidation adjustments and corporate expenses administered centrally, are included in the segment “Support services, financing, adjustments and other”. 34 Regional information by segment The segment information which is delivered to the chief operating decision maker (“Board of Directors”) of the reportable segments for the nine months ended September 30, 2015 and September 30, 2014 in thousands of Chilean pesos is the following: Regional information by segment Consolidatedstatementof income Supermarkets Shopping Centers Home improvement Department stores Financial services Support services, financing, adjustments and other Consolidated total Discontinued operation financial services For the nine months endedSeptember 30, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Revenues from ordinary activities ) Cost of sales ) Gross Margin ) Other revenues by function ) Sales, general and administrative expenses ) Financial expenses and income, net - ) ) Participation in profit or loss of equity method associates - Exchange differences - ) (Losses) from Indexation - ) ) Other earnings (Losses), net - ) Income tax charge - Profit attributable to Non-controlling interests - Profit (loss) ) - Profit (loss) from continued operations ) ) Profit (loss) from discontinued operations - Profit (loss) of attributable to non-controlling interest - ) ) - Profit for the year attributable to controlling shareholders, Total ) - Depreciation and amortization ) 35 Consolidatedstatementof income Supermarkets Shopping Centers Home improvement Department stores Financial services Support services, financing, adjustments and other Consolidated operation total Discontinued operation financial services For the nine months endedSeptember 30, 2014 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Revenues from ordinary activities ) ) Cost of sales ) Gross Margin ) ) Other revenues by function (3 ) ) Sales, general and administrative expenses ) Financial expenses and income, net - ) ) Participation in profit or loss of equity method associates ) - Exchange differences - ) ) (Losses) from Indexation - ) ) Other earnings (Losses), net - - - ) Income tax charge - ) ) Profit attributable to Non-controlling interests - Profit (loss) ) ) - Profit (loss) from continued operations ) ) ) Profit (loss) from discontinued operations - Profit (loss) of attributable to non-controlling interest - ) ) - Profit for the year attributable to controlling shareholders, Total ) ) - Depreciation and amortization The Company controls the results of each of the operating segments, at the level of revenues, costs and management expenses. The support services, exchange rates, readjustments, taxes and non-recurring income and expense, or financial income, are not allocated, as they are centrally managed. The financing policy of the Group has been historically getting financed and managing these resources through the Company Holding Cencosud S,A., the funds are subsequently transferred to other countries as required to finance the local investments. This policy aims to reduce the financial cost of the Group. 36 Gross margin by country and segment, in thousands of Chilean pesos: Gross margin by country and segment Forthenine monthsended September 30, 2015 Supermarkets Shopping centers Home improvement Department stores Financial services Supportservices, financing, adjustments andother Consolidated total Discontinued operation financial services ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Chile Ordinary income, total ) Cost of sales ) Gross margin ) Argentina Ordinary income, total - - Cost of sales ) ) ) - ) ) ) - Gross margin - - Brazil Ordinary income, total - Cost of sales ) - ) - Gross margin - Peru Ordinary income, total - - Cost of sales ) ) - ) - Gross margin - - Colombia Ordinary income, total - ) - Cost of sales ) ) ) - 42 ) - Gross margin - ) - 37 Gross margin by country and segment Forthenine monthsended September 30, 2014 Supermarkets Shopping centers Home improvement Department stores Financial services Supportservices, financing, adjustments andother Consolidated total Discontinued operation financial services ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Chile Ordinary income, total ) ) Cost of sales ) Gross margin ) ) Argentina Ordinary income, total - - Cost of sales ) ) ) - ) ) ) - Gross margin - - Brazil Ordinary income, total - Cost of sales ) - ) - Gross margin - Peru Ordinary income, total - - Cost of sales ) ) - ) - Gross margin - ) - Colombia Ordinary income, total - ) - Cost of sales ) ) ) - - ) ) - Gross margin - ) - 38 Regional information by segment: Total assets Supermarkets Shopping centers Home improvement Department stores Financial services Supportservices, financing, adjustments andother Consolidated total At September 30, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Current Assets Cash and cash equivalents Other financial assets, current - Other non-financial assets, current Trade receivables and other receivables Receivables due from related entities, current - Inventory - - - Current tax assets Assets held for sale, current - Total current assets Non-Current Assets Other financial assets, non-current - Other non-financial assets, non-current - Trade receivables and other receivables, non-current - - - Equity method investments - - - Intangible assets other than goodwill Goodwill - Property, plant and equipment Investment property - Income tax assets, non-current - Deferred income tax assets - Total non-current assets Total Assets 39 Supermarkets Shopping centers Home improvement Department stores Financial services Supportservices, financing, adjustments andother Consolidated total At December 31, 2014 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Current Assets Cash and cash equivalents Other financial assets, current - Other non-financial assets, current Trade receivables and other receivables Receivables due from related entities, current - Inventory - - - Current tax assets Assets held for sale, current - Total current assets Non-Current Assets Other financial assets, non-current - Other non-financial assets, non-current - Trade receivables and other receivables, non-current - - - Equity method investments - Intangible assets other than goodwill Goodwill - Property, plant and equipment Investment property - Income tax assets, non-current - Deferred income tax assets - Total non-current assets Total Assets 40 Current Asset and liabilities by segment Supermarkets ThCh$ Shopping Center ThCh$ Home Improvement ThCh$ Department Stores ThCh$ Financial Services (Insurance + cards+bank) ThCh$ Support Services, Financing,and Other Settings ThCh$ Total Consolidated ThCh$ Regional information by segment Current assets and liabilities at September 30, 2015 Trade accounts payable and other payables Regional information by segment Current assets and liabilities at December 31, 2014 Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards+bank) Support Services, Financing,and Other Settings Total Consolidated ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Trade accounts payable and other payables Information by country, assets and liabilities In thousands of Chilean pesos: Assets and liabilities by country Chile Argentina Brazil Peru Colombia Consolidated total AtSeptember 30, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Total assets Total liabilities Total Net equity Adjustments to net investment ) ) - Net investment Percentage ofNet equity % Percentage of equity % Chile Argentina Brazil Peru Colombia Consolidated total AtDecember 31, 2014 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Total assets Total liabilities Total Net equity Adjustments to net investment - - - Net investment Percentage ofNet equity 24.6% 16.1% 18.2% 14.3% 26.9% 100.0% Percentage of equity 24.7% 13.5% 18.2% 16.8% 26.9% 100.0% 41 Regional information, including intersegments is as follows: For the nine months ended September 30, 2015 Regional information, by segment Totalrevenue by segment Totalrevenue intra-segment Totalsegment revenue ThCh$ ThCh$ ThCh$ Supermarkets - Shopping Home Improvement Department stores - Financial Services - Others - TOTAL For the nine months ended September 30, 2014 Regional information, by segment Totalsegment revenue Totalsegment revenue Totalsegment revenue ThCh$ ThCh$ ThCh$ Supermarkets - Shopping Home Improvement Department stores - Financial Services - Others ) - ) TOTAL 42 Non-current assets by country AtSeptember 30, 2015 Chile Argentina Brazil Peru Colombia Consolidated total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other non-financial assets - Trade receivables and other receivables - - Equity Method investments - - - Intangible assets other than goodwill Goodwill Property Plant and Equipment Investment Property - Income tax assets, non-current - - - Non -current assets—Total AtDecember 31, 2014 Chile Argentina Brazil Peru Colombia Consolidated total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other non-financial assets - Trade receivables and other receivables - - Equity Method investments - - - Intangible assets other than goodwill Goodwill Property Plant and Equipment Investment Property - Income tax assets, non-current - - - Non -current assets—Total The amounts for non-current assets by country shown in this note exclude other non-current financial assets, deferred tax assets as per IFRS 8. 43 Consolidated Cash Flow by segment: Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated Discontinued operation financial services Regional information by segment Consolidated Segment Flows at September 30, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operating activities ) Net cash flows from (used in) investing activities ) Net cash flows from (used in) financing activities ) Regional information by segment Consolidated Segment Flows at September 30, 2014 Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated Discontinued operation financial services ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operating activities ) Net cash flows from (used in) investing activities ) Net cash flows from (used in) financing activities ) Additions to non-current assets: Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated As of September 30, 2015 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Property plant and equipment Intangible asset, other that goodwill Goodwill - Investment properties - Total additions 44 Supermarkets Shopping Center Home Improvement Department Stores Financial Services (Insurance + cards + bank) Support Services, Financing, and Other Settings Total Consolidated As of December 31, 2014 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Property plant and equipment Intangible asset, other that goodwill Goodwill - Investment properties - Total additions 45 Bank statements Paris: Below is the classified financial information of Banco Paris used in the consolidation of Cencosud S.A., as of September 30, 2015 and December 31, 2014 As of Assets 9/30/2015 12/31/2014 ThCh$ ThCh$ Current assets Cash and cash equivalents Other financial assets, current Trade receivables and other receivables Current tax assets Total current assets Non-current assets Other non-financial assets, non-current Trade receivable and other receivables, non-current Receivables from related entities, non-current - Intangible assets other than goodwill Property, plant and equipment Deferred income tax assets Total non-current assets Total assets As of Net equity and liabilities 9/30/2015 12/31/2014 ThCh$ ThCh$ Current liabilities Other financial liabilities, current Trade payables and other payables Payables to related entities, current - Current income tax liabilities Current provision for employee benefits Total current liabilities Non-current liabilities Other financial liabilities, Trade accounts payables Deferred income tax liabilities Total non-current liabilities Total liabilities Net equity Paid-in capital Retained earnings (accumulated losses) Other reserves Net equity attributable to controlling shareholders Non-controlling interest - - Total net equity Total net equity and liabilities 46 Below is the classified financial information of Banco Paris used in the consolidation of Cencosud S.A., as of September 30, 2015 and 2014, For the nine months ended September 30, Statementofintegralincome ThCh$ ThCh$ Revenues from ordinary activities Cost of Sales ) ) Gross Margin Administrative expenses ) ) Financial income Financial expenses ) ) Other gain (losses) ) Exchange differences ) Profit before tax Income tax charge ) Profit from ongoing operations Net income On April 2015, the Board of Directors of Cencosud S.A. has agreed to entrust an investment bank the beginning of the process of selling Banco Paris. This process is expected to be conducted during the coming months. 19 Restrictions, contingencies, legal proceedings and other matters • The subsidiaries Cencosud Retail S.A. and Easy S.A in Chile are involved in lawsuits and litigation that are pending as of September 30, 2015. The amounts of these claims are covered by a civil liability insurance policy. • On June 2015 the Viña del Mar municipality constructions authority declared the expiration of the building permission # 1349 of 2000, as a result of that, the Municipality ordered the stagnation of the Cencosud’s investment project, carried out by the controlled subsidiary Inmobiliaria Mall Viña del Mar S.A., up to a new permission is obtained. Cencosud did not share the decision; hence it was appealed in August 14th, 2015. After proofs were carried out, the Company is expecting for the Appellations Court to decide the controversy as a final instance. Legal advisors consider highly probable that a positive outcome is given to restart the project developing. • On May 22, 2015 the municipality constructions authority of Vitacura ordered the stagnation of the project developed by Cencosud Shopping Centers S.A., on the piece of land located at the 8950 of Kennedy Avenue in Santiago. This Municipality based its decision on the fact that the construction does not have the required permission. The Company filed an appeal to the metropolitan administrative authority (Secretaria Regional Ministerial - SEREMI), who issued a ruling accepting the Company`s pretentions and ordering the Municipality to adjust its decision. On November 25, 2015, SEREMI issued an extended ruling, which reverted its previous position base on the Public Ministry’s opinion. Cencosud will keep following the legal channels to obtain a positive outcome. It is estimated that the chances of obtaining a favorable outcome to the position of the Company are reasonably higher than obtaining an unfavorable outcome. • An indirectly controlled subsidiary of Cencosud S,A in Colombia is involved in litigations regarding extra contractual civil responsibility. The amounts of these claims are covered by a civil liability insurance policy. 47 • A civil lawsuit was filed against the indirectly controlled affiliate GBarbosa Comercial (Brazil) by the Public Employees Union in supermarkets in the State of Sergipe, which is awaiting the first instance ruling. The union is seeking compensation for overtime hours for all employees of the subsidiary for the period after May 2007. The petition was filed and supported by the ruling, albeit still not judicial, that was issued through another public civil claim, which annulled a bank of hours from May 2007 to April2009. Based on the opinion of a legal advisor, we cannot estimate the value of the case given the complexity of the calculations related to the process, as well as the absence of sufficient evidence in the file in order to quantify. • On May 7, 2015 Cencosud S.A. was requested by the Chilean taxation office (Servicio de Impuestos Internos – SII) being charged with a taxable omission within its 2013 refund, regarding the transference of its owned shares of the Argentinean society Cencosud S.A., to its subsidiary Cencosud Argentina S.P.A (Chile), while this society was created. SII considers that the mentioned shares were undervalued; therefore, there is an assessable capital gain which has to be taxed and paid by Cencosud S.A. The Company does not share the authority’s objection, thus an appeal was filled and supported on May 25th, 2015. Legal advisors consider that authority’s resolution has violated legal provisions, so it is reasonably possible to obtain a favorable ruling. • On July 31, 2015 Cencosud Internacional Limitada (Chile), was notified by the Chilean taxation office (Servicio de Impuestos Internos – SII) of the official tax liquidations #139 & #140, which determine amendments of the 2013 and 2014 refunds, with a proposed payable amount close to USD $41 million. These official bills were calculated regarding the transference of its owned shares of the Argentinean society Cencosud S.A., to its related society Cencosud Argentina S.P.A (Chile), while this society was created. SII considers that the mentioned shares were undervalued, therefore, there is an assessable capital gain which has to be taxed and paid by Cencosud International Limitada. An appeal has been filled and our legal advisors consider that there is reasonably possible to obtain a favorable ruling. The contingencies and legal proceedings disclosed above are deemed to be of a possible outcome. 48 20Stock options As of September 30, 2015 the Company has a share-based compensation plan for executives of CencosudS,A., and Affiliates, The details of the arrangements are described below: Agreement Stock options granted to key executives Nature of the arrangement 2014 retention plan for executives 2015 retention plan for executives 2016 retention plan for executives Date of grant September 2013 September 2014 September 2015 Number of instruments granted 22,171,504 shares 10,057,500 shares 35,424,034 shares Exercise price Ch$ 2,600 Ch$ 1,646 Ch$ 1,000 Share price at granted date Ch$ 2,071 Ch$ 1,785 Ch$ 1,336 Vesting 0,9; 1,9; 2,9; 3,9 years 1.2; 2.2; 3.1 and3.4years 0.5; 1.3; and 2.1 years Condition a)As of the grant date, the executive must have a current employment contract with the Company or any of its subsidiaries in Chile or abroad without any interruption in its employment relationship, b) From the date of signing of the stock option contract and until the exercise date, the Executive has not committed any serious breaches of its employment duties, at the Company’s sole discretion, a) As of the grant date, the executive must have a current employment contract with the Company or any of its subsidiaries in Chile or abroad without any interruption in its employment relationship, b) From the date of signing of the stock option contract and until the exercise date, the Executive has not committed any serious breaches of its employment duties, at the Company’s sole discretion, a) As of the grant date, the executive must have a current employment contract with the Company or any of its subsidiaries in Chile or abroad without any interruption in its employment relationship, b) From the date of signing of the stock option contract and until the exercise date, the Executive has not committed any serious breaches of its employment duties, at the Company’s sole discretion, In the case that the Executive does not subscribe the shares within each defined term of the subscription plan, it will be understood that he or she has waived the respective option, and accordingly, any right; power; promise; or offer in connection with this 2016 Plan has been extinguished for all legal purposes, leaving the company free from any liability for such effects. Settlement Cash Cash Cash Data used in the options pricing model: Weighted average price of shares used Ch$ 2,071 Ch$ 1,785 Ch$ 1,336 Exercise price Ch$ 2,600 Ch$ 1,646 Ch$ 1,000 Expected volatility 23,4% 27,0% 27,6% Expected term at grant day (in years) 0.9; 1.9; 2.9; 3.9 years 1.2; 2.2; 3.1 and3.4years 0.5; 1.3 and 2.1 years Risk free interest rate 5,0% 3.3% 4.0% Expected dividends (dividends yield) 1% 0.9% 0.87% Anticipated % of executives leaving the plan (at grant date) 10% 10% 10% Fair value of the option at the grant date Ch$ 157.49 Ch$ 404.37 Ch$ 397.03 49 Numbers of shares Stock options granted to key executives 9/30/2015 12/31/2014 1) Outstanding as of the beginning of the period 2) Granted during the period 3) Forfeited during the period ) ) 4) Exercised during the period - - 5) Expired at the end of the period ) ) 6) Outstanding at the end of the period 7) Vested and expected to vest at the end of the period 8) Eligible for exercise at the end of the period Stock options—Impact in P&L As of September 30, 2015 As of September 30, 2014 ThCh$ ThCh$ Impact in the income statement The Board has approved a change to the performance incentive plan, changing the condition of exercise in accordance with the EBITDA increase percentage actually achieved. It was also agreed to postpone the deadline for exercising the stock option plans until April22, 2013. Additionally, the Board delegated to its Chairman the possibility of providing additional options to the aforementioned performance incentive plan to certain key executives under the condition that they not exceed the limit of number of shares approved by the Shareholders dated April25, 2008 for this purposes. As at September 28th, 2015 the Company launched the 2016 options plan. All the Executives have accepted this plan, and they have waived in respect to any previous existing plans as at September 28th, 2015, which have not been exercised by the executive, including those not exercised because the respective terms have been met. In relation to the 2016 and 2015 Retention Plan, the outstanding options as of September 30, 2015 had a weighted-average contractual life of 1.21 years, 0.98 years and 0.18 years respectively. As of December 31, 2014 those options had a weighted-average contractual life of1.73 years (2015 plan), and 0.92 (2014 plan) as each one corresponds. The Company utilizes a valuation model that is based in a constant volatility assumption to value its employee share options. The fair value of each option grant has been estimated, as of the grant date, using the Black Scholes option pricing model. 21Disposal Group held for sale The Bank of Nova Scotia and Scotiabank Chile, and the Company, together with its affiliates Cencosud Retail S.A. and Easy S.A., entered into an agreement in order to further develop, together, the retail finance business in Chile, as of June 20, 2014. The Agreement provided that the Business shall be operated through (i) Cencosud Administradora de Tarjetas S.A. (“CAT”), a card-issuing company that, upon the closing of the transaction, will be a bank transfer supporting affiliate of Scotiabank Chile, and (ii) Cencosud Administradora de Procesos S.A., Cencosud Servicios Integrales S.A., and Cencosud Corredores de Seguros y Servicios Ltda. or new companies that will be created (together with CAT). Said companies will be affiliates of Scotiabank Chile or The Bank of Nova Scotia. The term for the consummation of the transaction was estimated by the Company to be from 3 to 6 months from the date of entry into the Framework Agreement, with the maximum term to comply with the aforementioned conditions precedent being 12 months. As of April 13, 2015 the Chilean Regulator, Superintendencia de Bancos e Instituciones Financieras, approved the joint venture transaction. According to the above, from September 30, 2uidelines – “non-current assets maintained for sale and discontinued operations”, has been implemented in our financial reports, revealing all the Chilean Financial Retail operations separately since that date up to we proceed to the loss of control of retail finance companies. On May 1st, 2015 the transaction for which Scotiabank Chile acquired 51% of the division of retail financial services Cencosud SA was completed, in a strategic alliance for 15 years to be materialized. The operation involves the management of the portfolio of credit cards and consumer loans and offer additional products and financial services. The transaction valued at US $ 280 million (M$ 50 169,909,600), could experience price adjustments as agreed between the parties, it includes a commitment to finance 100% of the loan portfolio of retail financial business. As of September 30, 2015 the Company has recognized a gain of M$ 61,372,533 within the Interim consolidated statement of comprehensive income by function, under the "Other gains and losses" line (see 16.4). The generated profit includes M $ 30,144,477 corresponding to the benefit related to the measurement at fair value of non-controlling interest in subsidiaries held after the sale. a) The assets and liabilities of the disposal group at the sale date were as follows: Assets 4/30/2015 Non-audited ThCh$ Current assets Cash and cash equivalents Other financial assets, current Other non-financial assets, current Trade receivables and other receivables, current Receivables due from related entities, current Current tax assets Total current assets Non-current assets Trade receivables and other receivables, non-current Receivables due from related entities, non-current Intangible assets other than Goodwill Property, plant and equipment Non-current tax assets Deferred income tax assets Total non-current assets Total assets Net equity and liabilities 4/30/2015 Non-audited ThCh$ Current liabilities Other financial liabilities, current Trade payables and other payables, current Payables to related entities, current Other provisions, current Current income tax liabilities Current provision for employee benefits Total current liabilities Non-current liabilities Payables to related entities, non-current Deferred income tax liabilities Total non-current liabilities Total liabilities Total net assets 51 b) Assets and liabilities of disposal group held for sale As of December 31, 2015, and September 30, 2015 assets and liabilities held for disposal were as follows: Assets 9/30/2015 12/31/2014 ThCh$ ThCh$ Current assets Cash and cash equivalents - Other financial assets, current - Other non-financial assets, current - Trade receivables and other receivables - Current tax assets - Total current assets - Non-current assets Other non-financial assets, non-current - - Trade receivable and other receivables, non-current - Intangible assets other than Goodwill - Property Plan and Equipment - Non-Current tax assets - Deferred income tax assets - Total non-current assets - Total assets - Net equity and liabilities 9/30/2015 12/31/2014 ThCh$ ThCh$ Current liabilities Other financial liabilities, current - Trade payables and other payables - Other provisions, current - Current income tax liabilities - Current provision for employee benefits - Total current liabilities - Non-current liabilities Other non-financial liabilities, - Accounts payables due to related parties - - Deferred income tax liabilities - Total non-current liabilities - Total liabilities - c) Cumulative income or expenses included in OCI. There is no cumulative income or expenses included in OCIA relating to the disposal Group. 52 22Discontinued operation As presented in note 21, the Group presents the results of the discontinued operations as of September, 30 2015 and 2014, regarding the disposal of part of the financial retail business segment in Chile. a) Results of discontinued operation For the nine months endedSeptember 30 ThCh$ ThCh$ Revenues from ordinary activities Cost of sales ) ) Gross Margin Other revenues by function Sales, general and administrative expenses ) ) Other expenses by function ) ) Other gain (loss) Results from operating activities Finance income Finance expenses ) ) Exchange differences ) (Losses) from indexation ) ) Results from operating activities before income tax Income Tax ) ) Profit (loss) for the period Basic earnings (loss) per share Diluted earnings (loss) per share b) Cash flows from (used in) discontinued operations In thousands of Chilean pesos 9/30/2015 9/30/2014 ThCh$ ThCh$ Net cash from (used in) operating activities ) ) Net cash from (used in) investing activities ) Net cash from (used in) financing activities ) 23 Changes in accounting policies From 2015 financial year, the Company has decided to change the accounting policy related to recognition of the impacts on the measurement of the market value (Mark to Market -MTM) of financial instruments and derivative contracts, which together meet criteria for applying hedge accounting. Likewise, this change in accounting policy is adopted for derivative instruments classified as speculative, in the case that these have not been designated as hedges. 53 Reasons of the change in the accounting policy The decision of voluntary change in accounting policy has been adopted in order to reflect more reliable and consistent impact of financial transactions and financial derivative contracts. Previously, the ineffective portion of designated hedges, while market value measurement was practiced (Mark to Market - MTM) over financial instruments and derivative contracts were recognized under the operational category of "other gains and losses". The "other gains and losses" line is an operational category which was including related components with a financial nature and origin. By the adopted change, these effects will be presented under non-operating items of "exchange difference" and "interest expense" depending on the nature of the hedged item. By applying this change, the effects are recognized separately and according to the hedged risk (difference of exchange or interest expense), thus preventing these impacts are mixed with various other operational transactions are presented in the caption "Other gains (losses )". Nature of the change in the accounting policy 23.2.1Recognition in applying the current accounting policy for hedge accounting by type of risk, used to be applied as follows: a) Foreign Exchange Currency risk: Classified as cash flow hedge, the effective portions of the changes in the fair value of derivatives that have been designated and qualify as cash flows hedges are recorded initially in net equity through other comprehensive income. Subsequently, the related accumulated amounts in OCI are recycled from equity to the statement of income as the hedge item affects the income statement, both in the same line item “Exchange differences”. The gain or loss related to the ineffective portion is recorded immediately in the statement of income as “other gains (losses)”. b) Interest rate risk: The hedge is classified depending on the interest rate contract: · Derivative financial instrument contracts agreed under a fixed rate interest: Classified as cash flows hedges, the effective portions of the changes in the fair value of derivatives that have been designated and qualify as cash flows hedges are recorded initially in net equity through other comprehensive income. Subsequently, the related accumulated amounts in OCI are recycled from equity to the statement of income as the hedge item affects the income statement, both in the same line item “Finance Expenses”. The gain or loss related to the ineffective portion is recorded immediately in the statement of income as “other gains (losses)”. · Derivative financial instrument contracts agreed under a variable interest rate: Classified as fair value hedges, changes in the fair value are recorded in the statement of income, together with gains and losses on the hedging instrument. The gain or loss related to the effective portion of the hedging instrument and hedged item is recognized in the statement of gains and losses as “financial expenses.” The ineffective portion of hedging instrument is recognized within the income statement in the line item “Other gains (losses)”. Additionally, gains and losses arising from financial derivative instruments that do not meet effectiveness criteria, non-hedging derivatives, are recognized in the line item “ Other gains (losses)”, considering the limited guidance provided by IAS 39 regarding the classification of the hedging effects in the statement of income. 23.2.2Voluntary change in accounting policy adopted since current financial year Company’s Management has decided to reassess its accounting policy regarding the classification in the income statement of the gains and losses related to the ineffective portion of the hedges. Consequently, given the nature and purpose of the derivative financial instruments designated as hedges (economical and those complying with IAS 39 guidance), as well as the nature of hedged items and the activities for which such financial instruments were contracted, the Company has concluded that the ineffective portion of the effects of measurement at fair value such derivative financial instruments should be recognized in the same line item of the income statement that those accounting effects of the related hedge items. Furthermore, the Company believes that the new classification of gains and losses derived from the ineffective portion of hedging derivatives and non-hedging derivatives will improve the financial information for its users as these will not affect operating profit and will provide more relevant and reliable information. The voluntary change in this accounting policy will be applied retrospectively for the whole periods that need to be revealed comparatively. Accordingly, changes in the fair value of derivatives financial instruments arising from the ineffective portion of hedging interest rate risk should be recognized in the line item "finance expense" in accordance with the new accounting policy, and those effects arising 54 from the change in fair value related to the ineffective portion of hedging the exchange rate risk are recognized in the line item "exchange differences". Consistently with the above mentioned, changes in the fair value of non-hedging derivative financial instruments should also be recognized by its nature (derivative financial instruments hedging the exchange rate risk in the line item "foreign exchange" and derivative financial instruments hedging the interest rate risk in the line item "finance expenses"). Except for the change in the accounting policy formerly mentioned, no other changes in accounting policies have been applied by the Company during 2015. Impacts of the change in the accounting policy In detail, the change in accounting policy is shown as follows: Effects of the Change For the nine months ended 9/30/2015 For the nine months ended 9/30/2014 Before Change Change effects After change Before Change Change effects After change ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other gains (losses) Operating profits ) Finance expenses ) Exchange differences ) - ) Profit before tax - - Profit from continuing operations - - Profit from discontinued operations - - Profit - - 24 Subsequent events On November 3rd, 2015, the Board of Directors agreed on distributing an interim provisory dividend of Ch$16 per share in relation to the 2015 profits. This dividend will be placed to shareholders order as from December 4th 2015. On November 4th, 2015 Cencosud Colombia SA has materialized the sale of 39 pharmacies operated in Colombia to the Mexican holding FEMSA. The transaction involves the transfer of the pharmacies chain operation, the sale of operative fixed assets and the cession of some lease contracts. This arrangement will not generate significant impacts on the consolidated financial statements. Between the date of issuance of these condensed consolidated financial statements and the filing date of this report, management is not aware of any other subsequent events that could significantly affect the consolidated financial statements. 55
